DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1 and 3 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14, directed to the process of using an allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 February 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Gallo on 10 March 2021.

The application has been amended as follows: 

Claim 1.		A module, intended to form an individual unit of an electrolysis or co-electrolysis reactor of SOEC type, comprising:
an individual electrochemical cell (C1) formed of a cathode, or an anode and of an electrolyte inserted between the cathode and the anode, 
a first and a second device each forming an electrical and fluid tight interconnector, each consisting of a component made of electron-conducting and gastight material, the first and second interconnectors being arranged on either side of the individual cell; the second interconnector being pierced with a conduit for recovering hydrogen produced, which opens out at a periphery of the cell on a cathode side; first recovery conduit; 
a first electrically insulating seal arranged at the periphery of the individual cell and bearing both against the first interconnector and against the second interconnector;
a second seal, arranged at the periphery of the anode of the individual cell and bearing both against the second interconnector and against the electrolyte; the second seal being based on glass and/or glass-ceramic;
mechanical means for assembling the interconnectors with one another, suitable for clamping the first seal by compression;
at least one electrical contact element arranged between the cathode or the anode and one of the interconnectors;
a compression piston comprising a component made of electron-conducting and gastight material, the piston being mounted so as to slide inside the first interconnector, the piston being suitable for compressing the electrical contact element(s); the compressive force of the piston being adjusted as the pressure of steam and hydrogen produced within the module increases; the compression piston being pierced with a conduit for supplying steam, which opens out on the cell on the cathode side so as to carry out homogenous distribution respectively of the steam supplied and the hydrogen produced from the steam supply conduit to a second recovery conduit, and
a sealing bellows, assembled by on end thereof to the piston and by another end thereof to the first interconnector; the bellows being suitable both for containing 

Claim 2. 	The module according to Claim 1, wherein the second interconnector is pierced with a conduit for supplying draining gas, on the cell on the anode side, so as to carry out homogenous distribution respectively of the draining gas supplied and the oxygen produced from the draining gas supply conduit to the first recovery conduit.  

Claim 3.		A module, intended to form an individual unit of a fuel cell of SOFC type, comprising:
an individual electrochemical cell (C1) formed of a cathode, or an anode and of an electrolyte inserted between the cathode and the anode, 
a first and a second device each forming an electrical and fluid tight interconnector, each consisting of a component made of electron-conducting and gastight material; the first and second interconnectors being arranged on either side of the individual cell; the second interconnector being pierced with a conduit for recovering water produced, at a periphery of the cell on an anode side; the second interconnector being pierced with a conduit for supplying air or oxygen, which opens out at a periphery of the cell on a cathode side, and with a conduit for recovering surplus air or oxygen, which opens out at a periphery of the cell on the cathode side so as to carry out homogenous distribution of the air or oxygen from the air or oxygen supply conduit to a second air or oxygen recovery conduit; 
a first electrically insulating seal arranged at the periphery of the individual cell and bearing both against the first interconnector and against the second interconnector;
a second seal, arranged at the periphery of the anode of the individual cell and bearing both against the second interconnector and against the electrolyte; the second seal being based on glass and/or glass-ceramic;
mechanical means for assembling the interconnectors with one another, suitable for clamping the first seal by compression;
at least one electrical contact element arranged between the cathode or the anode and one of the interconnectors;
a compression piston comprising a component made of electron-conducting and gastight material, the piston being mounted so as to slide inside the first interconnector, the piston being suitable for compressing the electrical contact element(s); the compressive force of the piston being adjusted as the pressure of fuel and water produced within the module increases; the compression piston being pierced with a conduit for supplying fuel, which opens out on the cell on the anode side so as to carry out homogenous distribution respectively of the fuel supplied and the water produced from the fuel supply conduit to the water recovery conduit, and
a sealing bellows, assembled by on end thereof to the piston and by another end thereof to the first interconnector; the bellows being suitable both for containing the pressure of the steam and the hydrogen produced inside the module and for deforming along the direction of displacement of the piston.  

Claim 4.		The module according to Claim 1, wherein the first seal consists of a washer or ring made of mica.  

fuel supply conduit water recovery conduit 

Claim 7.		The module according to Claim 1, the second interconnector comprising a second groove formed inside a zone delimited by the second seal,  a conduit for supplying draining gas being in communication with the second groove so as to carry out homogenous distribution of the oxygen produced or the draining gas supplied, to the oxygen recovery conduit of the second interconnector.  

Claim 9:		The module according to Claim 1, wherein the individual electrochemical cell (C1), the first and second interconnectors, the first and second seals, the piston and the bellows are of axisymmetrical form about a central axis (X), the steam supply conduit and/or a conduit for supplying draining gas opening out along the central axis (X).  

 Claim 12.	A process for operating an electrolysis or co-electrolysis module (M1) according to Claim 1, according to which:
the supply conduitis supplied with steam or with a mixture of stream and another gas chosen from carbon dioxide and nitrogen dioxide;
as the pressure rises within the module 
the hydrogen or the hydrogen and 

Claim 13.	The operating process according to Claim 12, according to which a is 

Claim 14.	A process for operating an SOFC fuel cell module (M1) according to Claim 3, according to which:
the supply conduitis supplied with fuel, such as hydrogen or methane;
the air or oxygen supply conduit is supplied with air or oxygen, the pressure of the fuel and of the air or oxygen supplied being substantially equal to that of the hydrogen or methane;
as the pressure rises within the cell, the compressive force applied by the piston to the electrical contact element(s) is adjusted;
the surplus fuel, the water produced 


Claim 15.	The module according to Claim 1, the first and/or second interconnector comprising a first groove formed between the first seal and the cell (C1), the steam supply conduit second recovery conduit 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As indicated in the Office Action of 29 January 2021, the primary reason for indication of allowance of the claims is the inclusion of the limitations of a compression piston as claimed, mounted so as to slide inside the first interconnector, the piston compressing the electrical contact elements using a compressive forces that is adjusted as the pressure of the feeds/products in the module increases, the compression piston further being pieced with a conduit that opens out into the cell for distribution of the fluid as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794